Citation Nr: 1201384	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD), for the period from March 8, 2005 to June 21, 2009.

2.  Entitlement to an initial disability rating higher than 50 percent for PTSD, for the period from June 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD and assigned a 30 percent initial disability rating, effective from March 8, 2005.  In April 2008, VA received a timely Notice of Disagreement from the Veteran in which the Veteran asserted entitlement to a higher initial disability rating for his service-connected PTSD.  In a November 2008 Statement of the Case, VA continued to rate the Veteran's PTSD as being 30 percent disabling.  The Veteran perfected his appeal by filing a substantive appeal, via VA Form 9, later that month.

After receiving yet additional evidence, the RO subsequently granted a 50 percent disability rating for PTSD, effective from June 22, 2009.  The Veteran has maintained his appeal for a higher initial disability rating.

In his November 2008 substantive appeal, the Veteran appears to include arguments that his alcoholism may be secondary to his service-connected PTSD.  As such, the issue of the Veteran's entitlement to service connection for alcohol dependence, claimed as secondary to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period from March 8, 2005 to June 21, 2009, the Veteran's PTSD was manifested by depression; periodic anxiety that was particularly experienced in social settings and in crowds; occasional panic attacks; hypervigilence; occasional sleep disturbances marked by occasional dreams and nightmares; intermittent disturbances of focus and concentration; mild to moderate social anxiety and social avoidance; and mildly impaired short-term memory, judgment, and insight.  During this period, the Veteran's PTSD was not manifested by circumstantial, circumlocutory, or stereotyped speech; impaired abstract thinking; flattened affect; panic attacks occurring more than once a week; impairment of both long and short-term memory; difficulty in establishing and maintaining effective work and social relationships; suicidal or homicidal ideation; or neglect of personal appearance and hygiene.

2.  For the period from June 22, 2009, the Veteran's PTSD was manifested by depression, constant anxiety in social situations, decreased concentration, intrusive thoughts, minor memory impairment, hypervigilence, periodic sleep disturbances marked by occasional nightmares, irritability, and detachment and alienation from other people.  During this period, the Veteran's PTSD was not manifested by suicidal ideation; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression that affected his ability to function independently; impaired impulse control; spatial disorientation; or neglect of personal appearance or hygiene.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability in excess of 30 percent, for PTSD, for the period from March 8, 2005 to June 21, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial disability rating in excess of 50 percent, for PTSD, for the period from June 22, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the issue concerning the Veteran's entitlement to higher initial ratings for PTSD, a pre-rating letter mailed to the Veteran in March 2005 provided notice of the information and evidence needed to substantiate his claim for service connection for PTSD.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, and claims submissions have been associated with the record.  The Veteran's identified private and VA treatment records have also been obtained and associated with the record.  Additionally, VA has obtained the Veteran's Social Security records and has also associated those records with the claims file.  VA psychiatric examinations were afforded to the Veteran in May 2007 and June 2009 to determine the symptoms and severity of his PTSD.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Initial Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

B.  Initial Disability Rating Higher Than 30 Percent for PTSD, for the Period from March 8, 2005 to June 21, 2009

The Veteran's PTSD has been rated as being 30 percent disabling for the period from March 8, 2005 to June 21, 2009, pursuant to DC 9411.  Upon review and consideration of the evidence of record, the Board finds that the criteria for an initial disability rating higher than 30 percent, for PTSD during the staged period identified above, have not been met, either on a schedular or extraschedular basis.

In its review of the evidence, the Board notes that a sizeable portion of the evidence in the record pertains to treatment and severity of the Veteran's psychiatric disorder prior to the staged period at issue.  Here, the Board points out that the Veteran has not expressed any disagreement as to the effective date of service connection for PTSD, as provided under the RO's June 2007 rating decision.  Nonetheless, in considering the severity of a disability, it is essential to trace the entire medical history of the veteran so that a rating may accurately reflect the elements of a disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).   Hence, the Board has endeavored to also review those records pertaining to treatment prior to March 8, 2005 so as to gain a greater understanding of the severity and progression of the Veteran's disorder.


The Veteran's service treatment records do not document any objective findings of any psychiatric symptoms or disorders, nor do they reflect any subjectively reported complaints of psychiatric symptoms.  A clinical psychiatric examination performed at his July 1971 separation examination was normal.

Post-service treatment records from Elmira Psychiatric Center from August to September of 1975 reflect that the Veteran was admitted for in-patient treatment of various psychiatric symptoms which included depression, anger which appeared to be directed specifically at his mother, suicidal ideation, nervousness and tension, difficulty sleeping with nightmares of his service in Vietnam, and the Veteran's reported fear that he was unable to control his impulses of wanting to jump out a window.  Although August 1975 intake records indicate initial diagnoses of habitual excessive drinking, passive aggressive personality disorder, and hypertension, September 1975 discharge records indicate the differential diagnoses of neuroses and schizo personality disorder.

Through his various claims submissions, the Veteran has repeatedly pointed out to VA that he has been in receipt of disability benefits from the Social Security Administration (SSA).  Indeed, social security records which have been obtained and associated with the claims file indicate that the Veteran has been receiving SSA disability benefits since March 1992.  Nonetheless, the SSA's favorable determination reflects that the Veteran's disability benefits have not been based upon disability findings related to his PTSD.  Rather, such benefits have been based upon peripheral neuropathies of the feet and alcoholism.

In connection with a prior resolved claim for VA pension benefits, the Veteran was afforded a VA psychiatric examination in September 1995.  At that time, he reported that he had experienced difficulty motivating himself since returning to civilian life in 1971.  He stated that he remained withdrawn and housebound most of the time for almost a year.  According to the Veteran, he experienced symptoms of insomnia, depression, suicidal ideation, and homicidal ideation during the summer of 1994 and sought emergency treatment at St. Joseph's Hospital.  The Veteran reported that he was subsequently committed to Elmira Psychiatric Center for 17 days, where he received group psychotherapy.  Occupationally, he reported that he had worked as a laborer for two to three years before he was fired due to frequent absenteeism.  Subsequently, he reportedly worked for 20 years as a bartender, but changed employers six or seven times due to a combination of poor attitude, excessive absenteeism, sickness, and excessive drinking.  The Veteran stated that he had not been employed or working since July 1990.

A mental status examination at that time revealed the Veteran was somewhat guarded, restless, and anxious.  He appeared to become uneasy while under pressure and shifted back and forth in his position.  He also stated that alcohol eased his anxiety and made him less nervous.  Cognitively, the Veteran's function appeared to be intact and he was able to properly interpret proverbs; however, he was unable to perform serial seven exercises.  The examiner noted that Veteran had a hard time dealing with other people effectively, and hence, avoided interactions with other people and avoided crowds.  Although the Veteran's judgment was fair, he appeared to demonstrate little insight at the examination.  Notwithstanding the foregoing, the examiner did not observe any evidence of aphasia or speech impediment, although anxiety and pressure of speech was noted.  There were also no signs of delusional thought, thought disorder, or flight of ideas.  The examiner also did not observe any signs of auditory or visual hallucination.  Overall, the Veteran appeared to be in good contact with reality and denied suicidal or homicidal ideation.  No impairment of impulse control was observed.  Finally, the Veteran was oriented to time, place, and person and answered questions appropriately.  A Global Assessment of Functioning (GAF) scale score of 55 was assigned.

Subsequent post-service treatment records do not indicate further psychiatric treatment or evaluation until August 2004, at which time the Veteran received VA treatment for reported mild depression and substance abuse.  A GAF score of 62 was assigned at that time.  At a September 2004 behavioral health intake examination, the Veteran reported depression, loss of ambition, loss of concentration, feelings of helplessness and hopelessness, and loss of interest.  On mental status examination, he was dressed casually but had a disheveled appearance.  His grooming was minimal and his hygiene was fair.  The Veteran reported a depressed mood and displayed congruent affect.  Demonstrated insight was only fair and his judgment was poor.  His speech, however, was normal and thought process was well-organized.  His thought content was free of disorganized thought processes, delusions, paranoia, or hallucinations.  Suicidal or homicidal ideation was denied by the Veteran.

At a follow-up VA treatment later that month, the Veteran also reported increased irritability and worry and increasing dreams related to combat.  Findings on repeated mental status examination were grossly unchanged from previous findings.  The treating VA physician determined that the Veteran had experienced a recent exacerbation of PTSD with mild to moderate depressive and anxiety symptoms.  A GAF score of 60 was assessed.

Records from December 2004 and a corroborating July 2008 statement from the Veteran's neighbor reflect that the Veteran contacted 911 and requested emergency services for complaints of depression and anxiety.  At that time, he reported to ambulance technicians that he had recently had a death in the family and was unable to handle the stress.   The ambulance records reflect that the Veteran was calmed and taken to the ambulance, where he reported that he was having flashbacks of Vietnam.

The Veteran was transported to the emergency room at Arnot Ogden Hospital, where he elaborated that his nephew's funeral had been the day before and he was experiencing difficulty coping with his nephew's death.  According to the Veteran, he had been home and thinking about hurting himself.

The following day, the Veteran admitted himself to St. Joseph's Hospital and reported that he felt as though he was going to jump out of his skin.  On examination, the Veteran denied hallucinations but demonstrated extremely volatile behavior.  Subsequently, he was transferred to the psychiatric care unit at St. James Mercy Hospital.  Once again, the Veteran reported that two days before, he had experienced extreme anxiety and felt like crawling out of his skin.  According to the Veteran, he was still drinking heavily and was drinking a quart of vodka on the weekends.  A mental status examination at that time revealed that the Veteran was anxious and restless.  He was oriented to time, place, and person and his memory was intact.  He denied suicidal or homicidal ideation.  Based upon those findings, the Veteran was assessed a GAF score of 40.

In January 2005, the Veteran returned for VA follow-up of his psychiatric symptoms.  At that time, he stated that his mood was better.  On mental status examination at that time, the Veteran was casually dressed and demonstrated good hygiene.  He was pleasant and cooperative with the interviewer and demonstrated fluent and prosodic speech that was normal in rate and volume.  Affect was congruent with the Veteran's reported mood and displayed a full range.  Thought processes were goal-oriented and were without looseness of association or flight of ideas.  Thought content was free of delusions, obsessions, or phobias.  The Veteran denied suicidal or homicidal ideation and auditory or visual hallucinations.  The Veteran also appeared to be demonstrating improved judgment and good impulse control during the interview.  Cognitively, he was alert, oriented, and attentive throughout the interview.  The Veteran was assessed a GAF score of 60, which is consistent with the GAF scores that had been assigned prior to his hospitalization in December 2004.  At a subsequent February 2005 follow-up, the Veteran continued to report that he was "doing okay."  Mental status examination at that time did not reveal any changes.

At a March 2005 VA treatment, the Veteran reported that he had been experiencing increased anxiety since his previous treatment.  In this regard, he stated that he was experiencing anxiety upon waking in the morning and which lasted four to five hours at a time.  Despite the reported increase in anxiety, the Veteran stated that he was continuing to sleep well and denied any increased symptoms of depression.  Mental status examination findings continued to be unchanged.  Once again, a GAF score of 60 was assigned.

In June 2005, the Veteran reported to VA physicians that he had experienced one episode of increased anxiety while shopping at the grocery store, but denied any other anxiety attacks.  He reported that his mood had been stable otherwise.  Specifically, as noted in the treatment record, the Veteran reported, "I feel good 90% of the time."  Subsequent VA treatment records through August 2006 reflect that the Veteran's mood and symptoms remained relatively stable and unchanged.  Assigned GAF scores during that period ranged consistently from 59 to 65.

In November 2006, the Veteran reported to VA physicians that he was very depressed due to the death of his dog.  Still, a mental status examination performed at that time did not reveal any new findings or changes.

In December 2006, the Veteran transferred his medical care to a new VA facility and was given a PTSD intake evaluation.  At that time, the Veteran reported that he was going to sleep between 2-3 a.m. and was recently getting only six hours of sleep.  He also reported anhedonia and that he did not get much enjoyment out of life.  As noted in his November 2006 treatment record, he stated that he was having severe depression due to the death of his dog.  The Veteran also reported occasional nightmares, hypervigilence, and avoidance of crowds.  Despite these reported symptoms, the Veteran expressly denied hallucinations, delusions, or paranoia.  He also denied any previous suicide attempts.

On mental status examination, the Veteran was dressed neatly and cleanly in casual clothing.  No psychomotor agitation was noted.  Speech was spontaneous and of moderate rate and volume.  The Veteran's mood was self-described as being confused, but he denied any current depression or anxiety.  Lethal ideations were also denied by the Veteran.  The Veteran's thinking appeared to be logical and goal-directed and he was oriented to person, place, and self.  Remote and recent memory appeared to be good, despite the Veteran's complaints of recent memory loss.  The Veteran's insight and judgment were good and no evidence of obsession or compulsion was observed.  A GAF score of 45 was assigned.

In May 2007, the Veteran was afforded a new VA examination to assess the severity of his PTSD.  In the corresponding report, the examiner noted that the Veteran was accompanied by a friend, who drove the Veteran a distance of 100 miles.  By way of medical history, the Veteran reported that he began experiencing nightmares and panic attacks while he was serving in Vietnam.  He stated that after he returned to civilian status in 1971, he continued to experience symptoms which included being withdrawn, distressed, irritable, and recurring hyperarousal symptoms.

On mental status examination, the Veteran's appearance, attitude, and behavior were generally within normal limits.  His attire was casual, neat, and appropriate.  His hygiene and grooming were good.  The Veteran was cooperative with the interview, answered questions appropriately, and maintained good eye contact with the interviewer.  His speech was relevant, coherent, and adequately productive.  Thought processes were rational and goal-directed.  The examiner did not observe any evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, or ritualistic behavior.  The Veteran was oriented to person, place, and time.  Basic short-term memory and concentration skills appeared to be intact; however, the Veteran reported problems with focus and concentration, particularly while performing complex tasks.  Although the Veteran's mood was noted as being initially anxious and guarded, the Veteran appeared to calm as the interview progressed.  The Veteran's affect was appropriate with noted full range.  Suicidal and homicidal ideation was neither reported nor observed by the examiner during the examination.  Insight and judgment concerning the Veteran's symptoms were noted as being good.

Overall, the examiner determined that the Veteran did demonstrate a full hyperarousal triad.  In this regard, he noted that the Veteran was experiencing two nightmares a month and daily intrusive thoughts and memories of his service in Vietnam.  The examiner also determined that the Veteran was also demonstrating mild to moderate social anxiety and social avoidance behaviors.  By the Veteran's report, he was able to go to stores but did so with the intention of getting in and out as quickly as possible.  Moreover, the Veteran reported past anxiety attacks, particularly in social situations, and that he avoided crowded places such as restaurants.  The examiner noted that the Veteran's most prominent symptom appeared to be emotional detachment and isolation from others.  In this regard, the examiner noted that the Veteran maintained an isolated lifestyle which was exacerbated by his alcohol use.  According to the Veteran, he spent virtually all of his time by himself and would often go days without having any meaningful contact with others.  The Veteran also stated that he went downstairs once or twice a night to make sure that his door was locked and that he had exaggerated startle responses to loud noises.  The Veteran also reported ongoing sleep disturbances.  Insight and judgment regarding his symptoms was good.  A GAF score of 62 was assessed.

In the functional assessment portion of the examination, the VA examiner determined that the Veteran's symptoms did present disruption of the Veteran's ability to perform various activities of daily living, particularly with activities involving exposure to social situations for sustained periods of time.  Nonetheless, the Veteran was able to drive, manage his own funds, and perform simple household chores.  Stated that the Veteran was able to care for his personal needs and grooming.

Occupationally, the examiner noted that the Veteran has not worked since 1990 and was receiving Social Security disability due to peripheral neuropathies.  The examiner determined that if the Veteran was a candidate for employment, his PTSD symptoms would cause some mild impairment in his ability to work alongside others in a reliable and emotionally stable manner.

Subsequent VA treatment records from May 2007 through June 2009 document ongoing symptoms as documented in the May 2007 VA examination.  Mental status examinations did not reveal any significant changes or new symptoms.  Assigned GAF scores during that time continued to range from 59 to 65.

Overall, the evidence relevant to the period from March 8, 2005 through June 21, 2009 shows that the Veteran's PTSD was consistently manifested during that period by symptoms such as depression, periodic anxiety particularly experienced in social settings and in crowds, occasional panic attacks, hypervigilence, occasional sleep disturbances marked by occasional dreams and nightmares, intermittent disturbances of focus and concentration, and mild to moderate social anxiety and social avoidance.  Throughout the identified staged period, the Veteran's symptoms were not of such severity as to prevent him from performing his activities of daily living such as household chores, personal needs, grooming, and shopping.

Certainly, evidence from the staged period from March 8, 2005 through June 21, 2005 indicates that the Veteran's short-term memory, judgment, and insight were mildly impaired, and moreover, that the Veteran's PTSD was primarily manifested by social isolation and avoidance behaviors.  In that regard, the Veteran's PTSD has manifested some symptoms which are consistent with the assignment of a 50 percent disability rating.  Nonetheless, the overall disability picture presented by the Veteran's reported and documented symptoms do not warrant the assignment of a disability rating higher than 30 percent in this case.  The Veteran's speech was consistently normal in rate and rhythm with normal thought processes and content.  Hence, the Veteran's PTSD was not manifested by circumstantial, circumlocutory, or stereotyped speech, nor was it manifested by impaired abstract thinking.  Also, the Veteran's affect was consistently noted as containing a full range, and as such, there is no evidence that the Veteran's PTSD resulted in a flattened affect.  Additionally, although the evidence shows that the Veteran experienced anxiety in social situations and had occasional panic attacks which sometimes required medical treatment, the evidence does not establish that the Veteran experienced panic attacks more than once a week.  Cognitively, there is evidence in the record that the Veteran's judgment, insight, and memory were compromised at times.  Nonetheless, repeated mental status examinations did not consistently document impairment of both long and short-term memory.  Socially, the evidence shows that the Veteran experienced difficulty in establishing and maintaining friendships.  Nonetheless, the Veteran consistently reported good family relationships and that he continued to derive pleasure in the company of his spouse, children, and grandchildren.  Accordingly, the Board also finds that the evidence does not show that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  Further, the evidence does not show the manifestation of any suicidal or homicidal ideation.  The Board notes that the record indicates that the Veteran experienced periodic suicidal ideation and demonstrated poor appearance and hygiene in the period before the staged period at issue.  Nonetheless, the treatment records relevant to the staged period at issue do not indicate a recurrence of suicidal ideation, nor do they reflect that the Veteran continued to neglect his personal appearance and hygiene.

The Board also notes that, generally, the Veteran's GAF scores during the staged period at issue appear to range consistently from 59 to 65.  The Board notes that the Veteran was assessed a low GAF score of 45 at a December 2006 mental status examination; nonetheless, the low score assessed at that time appears to reflect a temporary exacerbation and increased symptoms that resulted from the recent death of the Veteran's dog.  Indeed, subsequent mental status examinations reflect that the Veteran's symptoms improved to the point that he returned to his pre-December 2006 range from 60 to 65.

In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 31 to 40 indicates PTSD that is marked by some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  For the purpose of lending further context to the differing GAF scores evidenced in the record, the Board notes that a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score ranging from 61 to 70, as provided at the May 2009 VA examination, is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social,  occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  Overall, the GAF scores reflected in the evidence appear to be consistent with the reported and objectively observed symptoms that are also reflected in the record.

To the extent that the Veteran has asserted that his PTSD symptoms rendered him unemployable during the staged period at issue, the Board finds that the evidence does not establish that the Veteran's PTSD symptoms caused the Veteran's claimed unemployability.  In this regard, the Board recognizes that, by the Veteran's provided history, he had been unemployed since 1990.  The Board points out, however, that a March 1992 determination by the Social Security Administration found that the Veteran was disabled from employment due solely to non-service-connected peripheral neuropathies and alcoholism.  Indeed, the Veteran's May 2007 VA examination revealed that the Veteran's PTSD symptoms would cause only mild impairment in his ability to work alongside others in a reliable and emotionally stable manner.

In view of the foregoing, the evidence clearly shows that the Veteran's PTSD has resulted in some degree of impairment of social and occupational functioning. Nonetheless, the Board finds that such impairment is adequately reflected in the assigned 30 percent disability rating for the staged period at issue.  As discussed above, the evidence in the record does not show that the Veteran's PTSD has, at any time, more than mildly impaired his occupational functioning.  In this regard and as previously noted, the evidence shows that the Veteran's period unemployment since 1990 has been attributable to physical disabilities resulting from non-service-connected peripheral neuropathies and alcoholism.  The Board acknowledges that the Veteran hospitalized for psychiatric evaluation and treatment prior to the staged period at issue.  Nonetheless, evidence pertinent to treatment during the staged period at issue appears to reflect that the Veteran's symptoms stabilized to the extent that he did not require further hospitalization during that time.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

Accordingly, the Board finds that the demonstrated symptomatology during the period from March 8, 2005 to June 21, 2009 is consistent with a 30 percent disability rating for PTSD under DC 9411.  To that extent, the Veteran's appeal is denied.

C.  Initial Disability Rating Higher Than 50 Percent for PTSD, for the Period from June 22, 2009

The Veteran's PTSD has been rated as being 50 percent disabling pursuant to DC 9411, for the period from June 22, 2009, which is the date of the Veteran's most recent VA examination.  After review and consideration of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating higher than 50 percent for the identified staged period.

A November 2009 statement provided by the Veteran simply asserts that he continues to dislike being in the presence of other people and generally asserts that he is entitled to a 100 percent disability rating for PTSD.  The Veteran does not provide any other evidentiary support for his assertion.

Otherwise, the only evidence that is relevant to the severity of the Veteran's PTSD since June 22, 2009 is the Veteran's VA examination from that date.  At the time of that examination, the Veteran's reported psychiatric symptoms included constant anxiety in crowds and in confined spaces and depression.  He denied that he was "suicidally depressed."  Occupationally, he continued to report that he has not worked since 1990.  Socially, he reported that he had never been married, had no children, and did not maintain any social relationships.  He denied having any social or leisure activities.  Although the Veteran reported that he buys three newspapers a day, he stated that his concentration is so bad that he has to read the articles several times.

On mental status examination, the Veteran's thought processes appeared to confirm easy distractibility, as reported by the Veteran.  Confusion was also evident in the Veteran's communication.  The Veteran appeared to become intense at times, particularly when attempting to describe his emotions.  He denied having any flashbacks, but stated that he had constant intrusive thoughts.  As noted above, the Veteran stated that he never seriously entertained suicidal thoughts and that he is able to maintain his activities of daily living and lived alone.  Cognitively, the Veteran was oriented in all spheres.  His memory was fair, but did appear to demonstrate minor impairment.  The Veteran stated that he always seated himself near exits and that he checked the doors of his home, even when he knew that they were locked.  According to the Veteran, he continued to experience panic attacks on a sporadic basis which were of severe in nature.  He stated that these panic attacks occur three to five times per month and last from 45 to 90 minutes.  Although the Veteran denied severe depression on a constant basis, he did endorse constant anxiety.  The Veteran reported periods of sleep difficulty due to nightmares which occur five or six teams a week over periods of five to six weeks before experiencing periods of respite that last approximately one month.  The Veteran denied impulsive behavior.  Occupationally, the VA examiner observed that the Veteran left his previous employment in 1990 due to disorders in his feet; nonetheless, he also determined that the Veteran would experience difficulties with employment due to lack of concentration, easy distractibility, and inability to follow sequential instructions.  Functionally, the VA examiner determined that the Veteran was capable of managing his own financial affairs.  He also determined that the Veteran's PTSD symptoms result in deficiencies in work, school, family relations, judgment, thinking, and mood.  Nonetheless, the examiner opined that the Veteran is able to meet his needs.

In summary, the examiner noted that the Veteran's PTSD was manifested by symptoms of recurrent and intrusive thoughts, recurrent distressing nightmares, constant hypervigilence, difficulty falling or staying asleep, irritability, difficulty concentrating, and a sense of detachment or alienation from people.  A GAF score of 70 was assessed.

For the period from June 22, 2009, the evidence shows that the Veteran's PTSD has been manifested by symptoms such as depression, constant anxiety in social situations, decreased concentration, intrusive thoughts, minor memory impairment, hypervigilence, periodic sleep disturbances marked by occasional nightmares, irritability, and detachment and alienation from other people.

As reported by the Veteran, he frequently checked the door of his home to ensure that it was locked, which is indicative of some obsessional rituals.  Certainly, the Veteran continued to demonstrate an inability to function in social settings.  Nonetheless, the Veteran's overall disability since June 22, 2009 does not accord with the criteria for a disability rating of 70 percent or higher under DC 9411.  As noted above, the Veteran expressly denied having any suicidal ideation.  Although the examiner noted that the Veteran's communication appeared to convey confusion, there is no indication that his speech was intermittently illogical, obscure, or irrelevant.  Similarly, despite the Veteran's report that he experienced constant anxiety in crowds and confined spaces, there is no indication that the Veteran experienced near-continuous panic or depression that affected his ability to function independently.  In that regard, the Board also notes that the Veteran expressly denied experiencing constant depression.  Moreover, the VA examination report states that the Veteran continued to be able to meet his own needs.  Additionally, the Veteran did not demonstrate any impaired impulse control, spatial disorientation, or neglect of personal appearance or hygiene.  Finally, the Board notes that the Veteran was given a GAF score of 70 at his June 2009 VA examination.  The assigned GAF score appears to be grossly consistent with the symptoms reported and observed at the VA examination.

Also with respect to the staged period from June 22, 2009, the Board finds that the evidence does not warrant consideration of a higher disability rating on an extraschedular basis.  In that regard, the Board once again notes that the Veteran's PTSD has not required any hospitalization during the period from June 22, 2009.  As expressed in the June 2009 VA examination report, it is acknowledged that the Veteran's PTSD symptoms would cause the Veteran to experience difficulties with employment due to lack of concentration, easy distractibility, and inability to follow sequential instructions.  Nonetheless, the examiner determined that the Veteran remained capable of meeting his needs and was capable of managing his financial affairs.  Moreover, the Veteran's demonstrated symptomatology combined with the GAF score of 70 provided by the VA examiner indicates that the Veteran continues to maintain a high level of function.  Thus, for the period from June 22, 2009, the Board does not see any basis to remand this matter pursuant to 38 C.F.R. § 3.321(b)(1) for consideration of an extraschedular rating.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun, 22 Vet. App. 111.

Once again, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

Accordingly, the Board finds that the demonstrated symptomatology in the period from June 22, 2009 is not consistent with a disability rating higher than 50 percent under DC 9411.  As such, the Veteran is not entitled to an initial disability rating in excess of 50 percent for PTSD, for the period from June 22, 2009.  To that extent, this appeal is denied.






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD), for the period from March 8, 2005 to June 21, 2009, is denied.

Entitlement to an initial disability rating higher than 50 percent for PTSD, for the period from June 22, 2009, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


